Citation Nr: 0310160	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  98-12 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cardiovascular disease.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1955 to 
August 1958 and from July 1963 to July 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which 
determined that new and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for cardiovascular disease had not been submitted.  
The veteran subsequently perfected this appeal.

A RO hearing was held in March 1999.  A transcript of this 
hearing has been associated with the claims folder.

In February 2000, the Board reopened the veteran's claim 
based on new and material evidence.  The Board remanded the 
issue of entitlement to service connection for cardiovascular 
disease for further development and adjudication.  The 
requested development was completed and the case has since 
returned to the Board.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  This 
assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  

Based on the statutory changes and review of the record, it 
is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

The veteran contends that he is entitled to service 
connection for cardiovascular disease.  He essentially 
alleges that his cardiovascular condition had its onset in 
1972 when he was hospitalized at Sheppard Air Force Base with 
mild chest pain.  

A service-connected disorder is one which was incurred or 
aggravated by active service, or in the case of certain 
diseases like cardiovascular disease, was demonstrated to a 
compensable degree within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

Service medical records indicate that the veteran was 
hospitalized in June 1972 with complaints of chest pain.  
Electrocardiogram (EKG) showed slight ST elevations in leads 
II, III, and V6.  These elevations had the pattern of an 
early repolarization and disappeared upon sitting up.  The 
veteran was discharged after 3 days in the coronary care unit 
with the following diagnoses: 1) chest pain, probably 
musculoskeletal in origin; 2) myocardial infarction looked 
for, not found; and 
3) obesity, exogenous.  

During a March 1973 periodic examination, the veteran 
complained of heart trouble and pain in his chest, recurrent 
occasionally.  Objective findings were negative and 
cardiology consultation revealed no evidence of 
cardiovascular disease.  A July 1973 EKG revealed early 
repolarization but a maximum stress test was negative.  On 
examination in October 1979, the veteran reported pain or 
pressure in his chest and shortness of breath.  The veteran's 
heart was determined to be normal on clinical evaluation and 
EKG was also noted to be within normal limits.  

The veteran underwent a VA examination in September 1980.  He 
reported reoccurring chest pains.  EKG summary was reported 
as "[p]robably within normal limits.  Mild inferior early 
repolarization, probably normal variant."  Diagnosis was 
chest pain - indigestion versus angina.  

The veteran underwent another VA examination in February 
1981.  Cardiac evaluation was within normal limits.  
Regarding the veteran's complaints of dyspnea on exertion, 
the examiner stated that the veteran may have coronary artery 
disease but that this was unlikely.  Rather, it was much more 
likely that the discomfort the veteran had was of 
musculoskeletal etiology or related to hiatal hernia.

In May 1995, the veteran presented to the emergency room at a 
private hospital with complaints of new onset chest pain.  
The examiner suspected unstable angina.  The veteran 
underwent cardiac catheterization at the VA medical center 
(VAMC) in Loma Linda in October 1995.  Testing revealed 
severe two vessel coronary artery disease with segmental wall 
motion abnormalities, mildly depressed ejection fraction, and 
features suggestive of myocardial viability.  In December 
1995, the veteran underwent a multivessel coronary artery 
bypass times six.  

The duty to assist, as set forth in the VCAA, includes 
obtaining a medical opinion if the evidence shows the 
presence of a current disability, and indicates the 
disability may be associated with service.  See 38 U.S.C.A. 
§ 5103A (West 2002).  This duty was clarified in the 
implementing regulations which specify that a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service,...; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4)(i) (2002).  

Regarding the above-referenced criteria, the Board finds they 
are met to a sufficient degree to warrant a VA examination.  
The service medical records establish that the veteran 
complained of chest pain during service and sought treatment 
for same.  Post-service treatment records indicate that the 
veteran was ultimately diagnosed with coronary artery disease 
resulting in major bypass surgery.  The record does not 
contain a medical opinion specifically relating the veteran's 
current cardiovascular disease to his active military 
service; however, because the veteran's testimony and 
evidence in the record raise the question as to whether or 
not the veteran's current cardiovascular disease manifested 
itself during service or within one year after discharge, 
further development is indicated.  

Accordingly, the case is REMANDED as follows:

1.  The veteran should be scheduled for a 
VA cardiovascular examination to 
determine the nature and probable 
etiology of the veteran's cardiovascular 
disease.  The veteran's claims folder and 
a copy of this remand are to be made 
available to the examiner for review in 
conjunction with the examination and the 
examiner should thoroughly review the 
veteran's service and post-service 
clinical records.  The examiner is 
requested to provide an opinion, based on 
a review of all the evidence, as to 
whether it is likely, unlikely, or at 
least as likely as not that the veteran's 
cardiovascular disease was incurred 
during service or was demonstrated to a 
compensable degree within one year of the 
veteran's July 1980 separation from 
active duty.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical manner 
on the examination report.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

3.  After all development is complete, 
the RO should review the evidence in its 
entirety and enter its determination as 
to whether service connection for 
cardiovascular disease is warranted.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




